DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-10, 13-17, 26-27, 32-34, 38, 40-46, 84, and 122 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 84
Claim 84 requires that both the substrate be patterned and that the conductive layer have its own patterned features defined therein.  There is no support in the disclosure of the application as originally filed for both the substrate and the conductive layer each having their own, individual patterned features as opposed to a conductive layer being deposited over a patterned substrate or the conductive layer itself having patterned features.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 13-16, 32, 38, and 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0243867 to Geballe et al. cited in previous Office action (herein Geballe).
Regarding claim 1
Regarding the micro- and/or nano-structures of Geballe being “defined within” the conductive material layer as recited in the instant claims, the instant specification does not provide any guidance as to how “provided on” differs from “defined therein” structurally.  Instant Figs 2A and 2B show a conductive layer having patterned features protruding from the surface and paragraph 0051 on page 10 of the instant specification describes these features as being “defined therein”.  However, one of ordinary skill in the art could reasonably interpret the patterned features depicted in Figs 2A and 2B to be “provided on” the surface of the conductive layer.  Furthermore, the instant claims are directed to a conductive oxide-coated electrode and not the method by which a conductive oxide-coated electrode is made.  Therefore the micro- and/or nano-structures of Geballe meet the claimed limitations.
Regarding claims 2 and 3, Geballe teaches all the limitations of claim 1 as discussed above.
Regarding the oxide coating being conformal to or filling the spaces between the structures, one of ordinary skill in the art would recognize that the difference lies with the amount of coating material used, i.e. more of the coating material would fill in the spaces between the structures, thereby rendering the claimed limitations obvious.
Regarding claims 4 and 38, Geballe teaches all the limitations of claim 1 as discussed above.
Geballe teaches that the conductive material of the electron emitter and electron collector can be a metal, semiconductor, a conducting oxide, a ceramic, a diamondoid, LaB6, and/or an electride (paragraph 0016).  The recitation of “and/or” strongly implies that combinations of the recited materials are possible.  An embodiment containing, for instance, a metal and lanthanum hexaboride (LaB6) could be reasonably interpreted by one of ordinary skill in the art to read on the recited substrate and conductive layer.
Regarding claims 5-9
Regarding the structures being formed on the substrate or conductive layer, given the finite number of possibilities to form the structures, i.e. either the substrate or the conductive layer, it would have been obvious to one of ordinary skill in the art to form the structures on either.
Regarding the oxide coating being conformal to or filling the spaces between the structures, one of ordinary skill in the art would recognize that the difference lies with the amount of coating material used, i.e. more of the coating material would fill in the spaces between the structures, thereby rendering the claimed limitations obvious.
Regarding claims 10 and 13, Geballe teaches all the limitations of claim 1 as discussed above.
Geballe teaches that the conductive material of the electron emitter and electron collector can be a metal, semiconductor, a conducting oxide, a ceramic, a diamondoid, LaB6, and/or an electride (paragraph 0016).
Regarding claims 14-16, Geballe teaches all the limitations of claim 1 as discussed above.
Geballe teaches that the coating on the conductive material can be barium oxide (paragraph 0016).
Regarding claim 32 Geballe teaches all the limitations of claim 1 as discussed above.
One of ordinary skill in the art would reasonably consider the conductive material of Geballe doped with lanthanum oxide to meet the limitations of being a composite as recited in instant claim 32.
Regarding claims 40-41, Geballe teaches all the limitations of claim 1 as discussed above.
As discussed above, Geballe teaches both an electron emitter and an electron collector.
Regarding claims 42 and 43, Geballe teaches all the limitations of claim 1 as discussed above.
Geballe teaches that the electron emitter and electron collector can be provided with micro- and/or nano-structures that can be 1 µm to 100 µm or from 10 nm to 1 µm (paragraph 0035).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 44, Geballe teaches all the limitations of claim 1 as discussed above.
Geballe teaches that the electron collector has a work function below 1 eV and the electron emitter has a work function of below 3 eV (paragraph 0016).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 45 Geballe teaches all the limitations of claim 1 as discussed above.
Geballe teaches that the work function of the electron emitter and electron collector can be changed depending on the particular conditions and requirements (paragraph 0016).
Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0243867 to Geballe et al. cited in previous Office action (herein Geballe).
Regarding claim 46, Geballe teaches a thermoelectronic energy converter device comprising an electron emitter and an electron collector (abstract), both of which correspond to the electrode recited in the instant claims.  Geballe teaches that both the electron emitter and electron collector comprise a conductive material, corresponding to the conductive layer recited in the instant claims (paragraph 0016).  Geballe also teaches that both the electron emitter and electron collector can be doped with lanthanum oxide or coated with barium oxide (paragraph 0016) both corresponding to the oxide coating recited in the instant claims.  Geballe teaches that the conductive material of the electron emitter and electron collector can be a metal, semiconductor, a conducting oxide, a ceramic, a diamondoid, LaB6, and/or an electride (paragraph 0016).  The recitation of “and/or” strongly implies that combinations of the recited materials are possible.  An embodiment containing, for instance, a metal and lanthanum hexaboride (LaB6) could be reasonably interpreted by one of ordinary skill in the art to read on the recited substrate and conductive layer.  Geballe teaches that micro- and/or nano-structures can be provided on the electron emitter and electron collector (paragraph 0035), said micro- and/or nano-structures correspond to the patterned features recited in the instant claims.  One of ordinary skill in the art would recognize that because Geballe teaches that both the structures and the coating are provided 
Regarding the micro- and/or nano-structures of Geballe being “defined within” the conductive material layer as recited in the instant claims, the instant specification does not provide any guidance as to how “provided on” differs from “defined therein” structurally.  Instant Figs 2A and 2B show a conductive layer having patterned features protruding from the surface and paragraph 0051 on page 10 of the instant specification describes these features as being “defined therein”.  However, one of ordinary skill in the art could reasonably interpret the patterned features depicted in Figs 2A and 2B to be “provided on” the surface of the conductive layer.  Furthermore, the instant claims are directed to a conductive oxide-coated electrode and not the method by which a conductive oxide-coated electrode is made.  Therefore the micro- and/or nano-structures of Geballe meet the claimed limitations.
Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0243867 to Geballe et al. cited in previous Office action (herein Geballe).
Regarding claim 84, Geballe teaches a thermoelectronic energy converter device comprising an electron emitter and an electron collector (abstract), both of which correspond to the electrode recited in the instant claims.  Geballe teaches that both the electron emitter and electron collector comprise a conductive material, corresponding to the conductive layer recited in the instant claims (paragraph 0016).  Geballe also teaches that both the electron emitter and electron collector can be doped with lanthanum oxide or coated with barium oxide (paragraph 0016) both corresponding to the oxide coating recited in the instant claims.  Geballe teaches that the conductive material of the electron emitter and electron collector can be a metal, semiconductor, a conducting oxide, a ceramic, a diamondoid, LaB6, and/or an electride (paragraph 0016).  The recitation of “and/or” strongly implies that combinations of the recited materials are possible.  An embodiment containing, for instance, a metal and lanthanum 
Regarding the micro- and/or nano-structures of Geballe being “defined within” the conductive material layer as recited in the instant claims, the instant specification does not provide any guidance as to how “provided on” differs from “defined therein” structurally.  Instant Figs 2A and 2B show a conductive layer having patterned features and paragraph 0051 on page 10 of the instant specification describes these features as being “defined therein”.  However, one of ordinary skill in the art could reasonably interpret the patterned features depicted in Figs 2A and 2B to be “provided on” the surface of the conductive layer.  Furthermore, the instant claims are directed to a conductive oxide-coated electrode and not the method by which a conductive oxide-coated electrode is made.  Therefore the micro- and/or nano-structures of Geballe meet the claimed limitations.
Regarding the structures being formed on the substrate or conductive layer, given the finite number of possibilities to form the structures, i.e. either the substrate or the conductive layer or both, it would have been obvious to one of ordinary skill in the art to form the structures on either or both.
Regarding the oxide coating being conformal to or filling the spaces between the structures, one of ordinary skill in the art would recognize that the difference lies with the amount of coating material used, i.e. more of the coating material would fill in the spaces between the structures, thereby rendering the claimed limitations obvious.
Claim 122 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0243867 to Geballe et al. cited in previous Office action (herein Geballe).
Regarding claim 122, Geballe teaches a thermoelectronic energy converter device comprising an electron emitter and an electron collector (abstract), both of which correspond to the electrode recited in the instant claims.  Geballe teaches that both the electron emitter and electron collector comprise a conductive material, corresponding to the conductive layer recited in the instant claims (paragraph 0016).  Geballe also teaches that both the electron emitter and electron collector can be doped with lanthanum oxide or coated with barium oxide (paragraph 0016) both corresponding to the oxide coating recited in the instant claims.  Geballe teaches that the conductive material of the electron emitter and electron collector can be a metal, semiconductor, a conducting oxide, a ceramic, a diamondoid, LaB6, and/or an electride (paragraph 0016).  The recitation of “and/or” strongly implies that combinations of the recited materials are possible.  An embodiment containing, for instance, a metal and lanthanum hexaboride (LaB6) could be reasonably interpreted by one of ordinary skill in the art to read on the recited substrate and conductive layer.  Geballe teaches that micro- and/or nano-structures can be provided on the electron emitter and electron collector (paragraph 0035), said micro- and/or nano-structures correspond to the patterned features recited in the instant claims.  One of ordinary skill in the art would recognize that because Geballe teaches that both the structures and the coating are provided on the electron emitter and electron collector, a reasonable interpretation of Geballe would be a conductive material provided with micro- and/or nano-structures and having a coating/doping overtop of that.
Regarding the micro- and/or nano-structures of Geballe being “defined within” the conductive material layer as recited in the instant claims, the instant specification does not provide any guidance as to how “provided on” differs from “defined therein” structurally.  Instant Figs 2A and 2B show a conductive layer having patterned features and paragraph 0051 on page 10 of the instant specification 
Regarding the structures being formed on the substrate or conductive layer, given the finite number of possibilities to form the structures, i.e. either the substrate or the conductive layer or both, it would have been obvious to one of ordinary skill in the art to form the structures on either or both.
Regarding the oxide coating being conformal to or filling the spaces between the structures, one of ordinary skill in the art would recognize that the difference lies with the amount of coating material used, i.e. more of the coating material would fill in the spaces between the structures, thereby rendering the claimed limitations obvious.
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0243867 to Geballe et al. cited in previous Office action (herein Geballe) as applied to claim 14 above and in view of U.S. Pre-grant Publication 2009/0237597 to Maniwa et al. cited in previous Office action (herein Maniwa).
Regarding claims 15 and 17, Geballe teaches all the limitations of claim 14 as discussed above.
Geballe teaches that the coating on the conductive material can be barium oxide (paragraph 0016).
Geballe is silent as to oxide layer containing an alkaline-earth metal carbonate.
Maniwa a cold cathode fluorescent lamp comprising electrodes having electrode main bodies (abstract).  Maniwa teaches that the electrode main bodies use a carbonate such as barium, strontium, or calcium or an alkaline earth metal as an emitter (paragraph 0092).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the carbonates taught by Maniwa in the emitter of Geballe because it is known in the art and suitable for that purpose.  See MPEP 2144.07.
Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0243867 to Geballe et al. cited in previous Office action (herein Geballe) as applied to claim 1 above and in view of “Processing and performance of novel cathode material” by Hodgson et al. cited in Information Disclosure Statement filed 31 January 2018 cited in previous Office action (herein Hodgson).
Regarding claims 26 and 27, Geballe teaches all the limitations of claim 1 as discussed above.
Geballe is silent as to there being a conductive material in the barium oxide coating material.
Hodgson teaches a cathode material (abstract) comprising barium carbonate, strontium carbonate, and nickel powder (page 80, left) which is subsequently heat treated to convert the carbonates to oxides (page 80, right).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating material of Geballe to be the nickel-containing material of Hodgson because they can sustain higher emission currents (page 83, right).
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0243867 to Geballe et al. cited in previous Office action (herein Geballe) as applied to claim 1 above and in view of “Enhanced Thermionic Emission Cooling in High Barrier Superlattice Heterostructures” by Shakouri et al. cited in previous Office action (herein Shakouri).
Regarding claims 33 and 34, Geballe teaches all the limitations of claim 1 as discussed above.
Geballe is silent as to the conductive material and oxide coating forming a superlattice.
Shakouri teaches superlattice heterostructures used in thermionic emission devices (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of Geballe to use the heterostructures of Shakouri because it increases the cooling power of thermoelectronic devices (page 449).
Response to Amendment
In view of Applicant’s amendments filed 19 January 2021, previous rejection of claim 27 under 35 U.S.C. 112(b) is hereby withdrawn.
In view of Applicant’s amendments filed 19 January 2021, previous rejections under 35 U.S.C. 102(a)(1) have been withdrawn.  New rejections under 35 U.S.C. 103 are set forth above.
In view of Applicant’s amendments filed 19 January 2021, previous rejections under 35 U.S.C. 103 have been updated.
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive. 
Applicant argues that the micro- and/or nano-structures provided on the electron emitter and/or collector surfaces does not teach or render obvious the claimed patterned features defined in the conductive layer (Remarks, page 10).  As discussed above, the instant specification does not disclose how a surface with structures provided thereon would differ from a surface having structures patterned therein.  Instant Figs 2A and 2B show a conductive layer having patterned features protruding from the surface and paragraph 0051 on page 10 of the instant specification describes these features as being “defined therein”.  However, one of ordinary skill in the art could reasonably interpret the patterned features depicted in Figs 2A and 2B to be “provided on” the surface of the conductive layer.  Furthermore, the instant claims are directed to a conductive oxide-coated electrode and not the method by which a conductive oxide-coated electrode is made.  Therefore the micro- and/or nano-structures of Geballe meet the claimed limitations.
Applicant argues that Geballe does not teach that the oxide coating is provided over the micro- and/or nano-structures (Remarks, page 10).  One of ordinary skill in the art would recognize that because Geballe teaches that both the structures and the coating are provided on the electron emitter and electron collector, a reasonable interpretation of Geballe would be a conductive material provided with micro- and/or nano-structures and having a coating/doping overtop of that.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY M DAVIS/Examiner, Art Unit 1783